'GriLCHRisa;, C. J.
In this case twenty-two years have elapsed since the rendition of the administration account, and no reason as given why the claim has been allowed to sleep for so long a period, nor is it alleged that there has been any fraud on the part of the administrator. It is said, indeed, that the decree of the court of probate is not legally binding, because due notice was not given to the parties interested, the heirs at law being then under age, and having no guardian. It does not appear at what time the heirs attained their majority so as to enable us to judge whether there has been any undue neglect since that period. The simple question is, whether after the lapse of twenty-two years the court will reopen an administration account.
In the case of Gray v. Minnethorpe, 3 Vesey 103, the defendant, in the year 1771, settled an account with the executors of a will. The court held in the year 1796, that although an account might be directed, whatever had been taken as an account ought to stand, although it might have been settled upon an erroneous principle; and declined to give directions that should oblige the parties to settle the account as if it had been a recent transaction.
In the case of Chambers v. Goldwin, 5 Vesey, 834, the defendant, who was one of the executors of a will, declined the trust, and in the year 1791, settled the accounts of certain West India estates, for which he had been the agent, with the other executors. The court held, in the year 1801, that parties had not a right to call upon the court to go back into the accounts of several years, and thereby lay persons under insuperable difficulties. In Rayner v. Persall, 3 Johns. Ch., 578, the court refused after the lapse of twelve years, to order the administrator of an executor, to render a further account, considering the obscurity and difficulty which the lapse of time must have thrown over the transaction. And where the real laches was only for eleven years, the court of errors dismissed a bill for an account for the same reason. Ray v Bogart, 2 Johns. Cas., 432. It is said in Rayner v. Persall that there is no certain and definite rule on the subject. “ Each case must depend upon the exercise *228of a sound discretion under the circumstances.” In the ease of Ellison v Moffat, 1 Johns. Ch., 46, a bill filed in the year 1809, for an account relating to transactions which took place before and at the commencement of the American war, was dismissed on the ground of the staleness of the demand, twenty-six years haying elapsed from the end of the war, before the bill was filed, and no cause being shown for the delay. Chancellor Kent said that it would not be sound discretion to overhaul the accounts in favor of a party who had slept upon his rights for such a length of time, and that it was against the principles of public policy to require an account after the plaintiff had been guilty of so great a laches. In the case of Mooers v. White, 6 Johns. Ch., 360, an agent suffered thirty years before his agency had ceased, (though he had subsequent transactions with his principal) and sixteen years before the death of his principal to elapse before rendering an account or filing a bill, and it was held that the staleness of the account was a bar to its admission. In Davis v. Cowdin, 20 Pick. 510, the petitioners .filed their petition in the probate court for a re-hearing of the subject of a decree made twenty years previous. It was said by Shaw, C. J., that the case was an extraordinary one, and, in general, such a lapse of time would be decisive, against the opening of an administration account; that the objection tó so doing was that from the lapse of time, and the consequent probable loss of vouchers and other evidence, the administrator, if then called to. settle an account, would do it under great disadvantages.
These remarks apply with great pertinency to the case before us, and we do not think it would be an exercise of sound discretion to open the former account and reexamine the doings of the administrator.

Decree reversed.